Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In view of the Terminal Disclaimer filed on January 23, 2022, the previous Double Patenting rejection is hereby withdrawn.
In view of the amendments to Claims 10-16 the previous rejections under 35 U.S.C. 101 and 35 U.S.C. 112(b) are hereby withdrawn.
Claim 1 recites “perform operations comprising receiving, using the interface circuit, first association information for a first set of additional monitoring electronic devices, wherein the association information is based at least in part on a presence of a monitoring electronic device at a fixed location for a first time duration, and wherein the first set of additional monitoring electronic devices are within a first distance of the fixed location; establishing one or more associations with the first set of additional monitoring electronic devices based at least in part on the first association information; receiving, using the interface circuit, second association information for a second set of additional monitoring electronic devices, wherein the association information is based at least in part on a presence of the monitoring electronic device at the fixed location for a second time duration, wherein the second set of additional monitoring electronic devices are within a second distance of the fixed location, and wherein the second time duration is greater than the first time duration, and the second distance is greater than the first distance; and establishing one or more associations with the second set of additional monitoring electronic devices based at least in part on the second association 
Gettings et al. (US 2014/0266682) discloses accessing a pattern of activity for a region that includes an electronic device, wherein the pattern of activity includes events and identifiers of one or more electronic devices in the region during the events (See [0159] and [0188]).  The device accesses a pattern of activity for a region by analyzing the sensor data provided by one or more monitoring devices which are in a proximity.  Gettings discloses determining an association between other electronic devices and at least one of the events based on the pattern of activity (See [0136]).  Based on the pattern of activity, the sensor data from multiple monitoring devices is compared to determine an association between the device and the event.  For example, a power outage event is determined in association with the monitoring device.  Gettings, however, does not teach “receiving, using the interface circuit, first association information for a first set of additional monitoring electronic devices, wherein the association information is based at least in part on a presence of a monitoring electronic device at a fixed location for a first time duration, and wherein the first set of additional monitoring electronic devices are within a first distance of the fixed location; establishing one or more associations with the first set of additional monitoring electronic devices based at least in part on the first association information; receiving, using the interface circuit, second association information for a second set of additional monitoring electronic devices, wherein the association information is based at least in part on a presence of the monitoring electronic device at the fixed location for a second time duration, wherein the second set of additional monitoring electronic devices are within a second distance of the fixed location, and wherein the second time duration is greater than the first time duration, and the second distance is greater than the first distance; and establishing one or more associations with the second set of additional monitoring electronic devices based at least in part on the second association information”.
“A method, network device and computer program product determine a recommended access point (AP) for a wireless device to access a wireless network. AP feature values associated with each one of a plurality of APs within an access range of the wireless device and user feature values associated with identified user features of a user of the wireless device are obtained via a wireless interface. A predicted score for each AP is determined based on the feature values and a recommended AP is determined based on the predicted scores” – See Abstract; “The environment may be further categorized by a more specific location such as coffee shop, library, bookstore, commuter bus or train, at or close to home or work, etc.” – See [0084]; “The time of day and day of week user features are very similar to the time of day and day of week AP features. The difference is that the intervals that the time of the day and the days of the week are divided into reflect different behaviors of the user rather than different AP traffic patterns. For instance, the intervals may reflect when a user is at work, commuting to or from work, at sleep, and other. The intervals may be configured by the user through a user interface 322 or determined automatically over a period of time. A user's AP preferences may vary over time according to a regular pattern. On evenings and weekends, the user may be streaming video, whereas during work hours the user may be synchronizing email, downloading documents. During work hours, the user may have a preference for APs that provide security and high bandwidth but not necessarily low latency, whereas after work hours and weekends, low latency becomes more important. During night time, the UE 108 may be running some time tolerant, low bit rate services (e.g., actively monitoring an alarm or performing some reporting from a medical device). The user feature values collector 318 may obtain this value using a system clock and computing the time of day or day of week” – See [0116]).  The system recommends an access point (wireless network) for an electronic device to connect to based on a repeated pattern of presence of the electronic device in a 
Gottschalk et al. (US 2015/0327010) discloses a system/method that uses the physical locations of building equipment to generate associations between the building equipment and other building equipment.  The physical locations of the building equipment are used to generate control parameters for the building (See [0175]-[0181]).  Gottschalk also does not teach “receiving, using the interface circuit, first association information for a first set of additional monitoring electronic devices, wherein the association information is based at least in part on a presence of a monitoring electronic device at a fixed location for a first time duration, and wherein the first set of additional monitoring electronic devices are within a first distance of the fixed location; establishing one or more associations with the first set of additional monitoring electronic devices based at least in part on the first association information; receiving, using the interface circuit, second association information for a second set of 
These limitations in combination with the other limitations of the independent claims are not taught in the prior art.  Accordingly, Claims 1-20 are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M Sciacca whose telephone number is (571)270-1919. The examiner can normally be reached Monday thru Friday, 7:30 A.M. - 5:00 P.M. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SCOTT M SCIACCA/               Primary Examiner, Art Unit 2478